Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 30, 2015

                                      No. 04-15-00087-CV

                            ESTATE OF SHIRLEY L. BENSON,

                       From the Probate Court No 2, Bexar County, Texas
                             Trial Court No. 155,572 & 155,572-A
                           Honorable Tom Rickhoff, Judge Presiding

                                         ORDER
        This is an interlocutory appeal from the trial court’s “Amended Order Granting
Injunction, Suspending Trustee and Appointing Limited Temporary Co-Receivers with
Restrictions” signed on February 18, 2015. The appellate record is complete and the appellant’s
brief was filed on March 6, 2015. On March 23, 2015, appellant filed an “Unopposed Motion to
Abate Due to Removal to Federal Court.” The motion states that the case underlying this appeal
has been removed to the United States District Court for the Western District of Texas, San
Antonio Division. A copy of the notice of removal filed on March 18, 2015 is attached to the
motion. “Once removal is effected, ‘the State court shall proceed no further unless and until the
case is remanded.” Meyerland Co. v. F.D.I.C., 848 S.W.2d 82, 83 (Tex. 1993) (citing 28 U.S.C.
§ 1446(d)); EOG Resources, Inc. v. Gutierrez Vela, No. 04-02-00168-CV, 2003 WL 21918590,
at *1 (Tex. App.—San Antonio Aug. 13, 2003) (per curiam).

        Accordingly, we ORDER this appeal ABATED. For administrative purposes, the appeal
will be treated as a closed case, unless and until it is reinstated by court order issued upon the
filing of a certified copy of a remand order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court